Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 20, 2022

                                       No. 04-22-00019-CR

                                        Sandra Jo SMALL,
                                            Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                   From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR-XX-XXXXXXX
                           Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        Appellant Sandra Jo Small appeals her conviction of possession with intent to deliver a
controlled substance. On October 11, 2022, this case was submitted before Justice Patricia O.
Alvarez, Justice Luz Elena D. Chapa, and Justice Lori I. Valenzuela. On December 7, 2022, M.
Patrick Maguire, appointed counsel for Small, filed a motion to withdraw from representing her
because he has been elected 198th Judicial District Judge in Kerr County District Court and is
closing his law practice.

     We grant the motion and order the trial court to appoint new counsel for Small by
December 28, 2022, and to inform this court in writing of its appointment.



           It is so ORDERED December 20, 2022.


                                                                   PER CURIAM
ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT